DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 have been presented for examination on the merit. 

Priority
Applicants have claimed priority to “U.S. patent application Ser. No. 15/921,269 filed on May 14, 2018, which is a divisional of U.S. patent application Ser. No. 15/791,554 filed on Oct. 24, 2017, which is a divisional of U.S. patent application Ser. No. 13/619,128 filed on Sep. 14, 2012, which is a continuation-in-part of U.S. application Ser. No. 12/768,696, filed Apr. 27, 2010, which claims priority of U.S. Provisional Application No. 61/172,939, filed Apr. 27, 2009”. 
 The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 12/768,696 (Issued as Patent No. 8889161), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more The said Application does not provide support for a composition in a form such as shampoo, cream, etc, or comprising antifungals or soap, etc, as claimed here. Accordingly, the proper priority awarded to this Application is 09/14/12. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-5, 7, 10, 15, 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 is indefinite for reciting “wherein the emulsifying agent that serves to sterically stabilize…”. This is indefinite because it is not clear how the emulsifying agent is sterically stabilizing the dispersed phase. In other words, is it due to the type of emulsifying agent, the amount, or else? The claim also contains a typographical error. 
Claim 4 is indefinite for improper broadening of its parent claim. Claim 1 is limiting the polymer to an amphiphilic polyurethane polymer having a molecular weight between 1000 g/mol to 20000 g/mol. However claim 4 recites a Markush listing of various polymers for the polymer of claim 1. This is improper. 
Claim 5 is indefinite for reciting elements or abbreviations in parenthesis. Some are known in the art and some are not. It also appears that the said limitations are referring to the compounds disclosed in the disclosure. Claims need to be complete on their own and not refer to the disclosure. Limitations enclosed within parentheses are not considered a part of the claim. 
Claim 7 recites the limitation "… increses the molecular weight of an isocyanate functionalized polyurethane shell" in the method of claim 4.  There is insufficient antecedent basis for this limitation in the claim. Claim 4 does not recite an isocyanate functionalized polyurethane shell.
Claim 10 is indefinite for reciting “said emulsifying agent sufficient to sterically stabilize the dispersed….”.  This is indefinite because it is not clear in which way the emulsifying agent is sterically stabilizing the dispersed water. In other words, is it due to the type of emulsifying agent, the amount, or else?  
Regarding claim 17, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 17 is also indefinite for reciting the term “but are not limited to”. The claims should “particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention”.
Claims 5, 15, 17-20 are indefinite for being in an improper Markush language format. The claim employs the term “selected from the group consisting of”, which is proper, but also recites the terms “including” for each class of agents, which is equivalent to “comprising”.  It is improper to use the term “comprising” because it opens 
Claims 18 is indefinite for reciting “polyene type” and “thiazole types which include”, which render the claim scope indefinite as one of ordinary skill in the art would not be apprised of what the “type” refers to.  
Claim 19 is also indefinite for reciting “including combinations of CPC with zinc and/or enzymes).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tardi et al (US 20080044464) in combination with Ouali et al (US 20110230390).

 Tardi et al teach a liposome composition comprising a liposome containing an internal solution comprising one or more encapsulated transition metal ions and one or more therapeutic agents, wherein the liposomes may be in an external solution (See [0029]).  
The term "liposome" as used herein means vesicles comprised of one or more concentrically ordered lipid bilayers encapsulating an aqueous phase. Formation of such vesicles requires the presence of "vesicle-forming lipids" which are amphipathic lipids capable of either forming or being incorporated into a bilayer structure (See [0072]). 
hydrophilic polymer-lipid conjugate such as a polyalkylether-lipid conjugate. Preferably, such a polymer is a polyalkylether, including polyethylene glycol (PEG), polymethylene glycol, polylactic acid, etc. Preferably, such a polymer has a molecular weight between about 350 and 5000 daltons (See [0077]).  
Disclosed are liposomes with an encapsulated or "internal" medium comprising a transition metal in a "metal compatible solution". Use of a metal compatible solution prevents precipitation of the metal or minimizes precipitation to an extent sufficient to allow for pharmaceutical use of the liposomes (See [0128]).
Tardi et al’s preferred metal compatible solutions are those that are also pharmaceutically acceptable such as ones comprising triethanolamine (TEA), sodium chloride, sodium acetate/acetic acid, sodium citrate/citric acid or sugars such as sucrose, dextrose and lactose, etc. Preferably, the metal compatible solution is buffered and has pH in a physiological range (See [0133]).  The external solution is also preferably a buffered solution (See [0136]).
Suitable active agents include, for example, prodrugs, diagnostic agents, therapeutic agents, pharmaceutical agents, drugs, synthetic organic molecules, steroid analogs, etc. The agent must be permeable across a liposomal membrane in order to achieve loading (See [0119]).
Tardi et al lack a specific disclosure on the microcapsules having amphiphilic polyurethane as the shell material or comprising detergent and the carrier. These were known in the art as shown by Ouali et al. 

Ouali et al teach a process for producing perfume-containing microcapsules having both an aqueous inner phase and an oily inner phase, which can be used in home or personal care products, as well as to the process for producing these microcapsules and the consumer products containing them (See abstract and [0011]).	The core is encapsulated in a crosslinked polyurea or polyurethane wall formed by reaction of a polyamine or polyol with at least one polyisocyanate and with at least one cationic organic compound (See [0039]).  The specific composition of the polyurea or polyurethane wall is key in obtaining microcapsules that are at the fine balance between release and retention so as to achieve satisfactory slow and constant release of fragrances over time, once the capsules are placed on textiles, skin or hair (See [0043]). The aqueous phase comprises water and optionally other water miscible solvents, preferably together with a hydrophilic active. Such hydrophilic active is for example a perfume, an antimicrobial or antifungal agent (See [0028]).
The core is encapsulated in a crosslinked polyurea or polyurethane wall formed by reaction of a polyamine or polyol with at least one polyisocyanate and with at least one cationic organic compound (See [0039]). The core consisting of at least one aqueous phase (See [0017]). 
Examples of suitable consumer product bases include liquid detergents,  perfumes, colognes or after-shave lotions, perfumed soaps, shower or bath salts, mousses, creams, oils or gels, hair care products such as shampoos, body-care products, deodorants or antiperspirants, cosmetic preparations, etc. As detergents it is intended to include here applications such as detergent compositions or cleaning products for washing up, cleaning or treating various surfaces, etc (See [0084]).
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Ouali et al with that of Tardi et al to arrive at the instant invention. It would have been obvious to do so because Tradi et al teach liposomes made of a lipid and a polymer and comprising an aqueous solution in the core comprising a metal salt compatible formulation but does not expressly recite that the polymer is crosslinked or is polyurethane or comprises a detergent. However as taught by Ouali et al it is advantageous to use a crosslinked polymer as the encapsulating shell material and/or choose polyurethane as the polymer of choice because the desired rate of release can be achieved for a slow and constant release of active agent. Ouali et al also teach that the microcapsules can comprise a detergent and be used as a soap, shampoo or similar formulations. 
As such one of ordinary skill in the art would have been motivated to have looked in the art for a suitable polymer for the encapsulating shell as taught by Ouali et al. 
While Ouali et al do not specifically recite that the polyurethane is amphiphilic, given the broadest reasonable interpretation means that the said polyurethane may be amphiphilic. That is Ouali et al’s recitation of polyurethane encompasses amphiphilic polyurethane. Additionally Tardi et al teach vesicles comprising amphipatic compounds. As such one of ordinary skill in the art would have been motivated to have selected amphiphilic polyurethane for the shell.   
Additionally, the claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,434,044. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims would have been obvious over the reference claims. 
Instant claims are drawn to a method of manufacturing a microcapsule comprising: contacting an aqueous buffered solution comprising an additive to an oil phase, an amphiphilic polyurethane polymer having a molecular weight between 1,000 g/mol to 20,000 g/mol, and an emulsifying agent, forming a microcapsules through a surfactant-free inverse emulsion of water in oil, wherein the polymer substantially forms a semipermeable shell around the aqueous buffered solution and said additive.
The reference claims are drawn to a product for treating or reducing the likelihood of caries, comprising a microcapsule composition comprised of a first plurality of microcapsules and a second plurality of microcapsules, said first plurality of 
The difference is that instant claims are drawn to a method manufacturing a microcapsule by contacting the buffered solution and an oil phase, while the reference claims are drawn to a product comprising the microcapsules. In other words, both claim sets contain a microcapsule formulation comprising a buffered solution and an active additive and wherein the polymer shell is amphiphilic polyurethane polymer. The instant claims would have been obvious over the reference claims because the instantly claimed method manufactures the same microcapsules claimed in the reference claims. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,434,046. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims would have been obvious over the reference claims. 

The reference claims are drawn to a topical microcapsule composition comprising: a plurality of microcapsules and a carrier, each of said microcapsules comprising at least one amphiphilic polyurethane polymer substantially disposed as a semi-permeable shell around a buffered solution, said microcapsule composition comprising at least a first subset of microcapsules, wherein the first subset of microcapsules comprises within each said microcapsules, a therapeutic agent for topical use on epithelial tissue; wherein the therapeutic agent permeates the shell. 
The difference is that instant claims are drawn to a method manufacturing a microcapsule by contacting the buffered solution and an oil phase, while the reference claims are drawn to a product comprising the microcapsules. In other words, both claim sets contain a microcapsule formulation comprising a buffered solution and an active additive and wherein the polymer shell is amphiphilic polyurethane polymer. The instant claims would have been obvious over the reference claims because the instantly claimed method manufactures the same microcapsules claimed in the reference claims. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,434,047. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims would have been obvious over the reference claims. 
Instant claims are drawn to a method of manufacturing a microcapsule comprising: contacting an aqueous buffered solution comprising an additive to an oil phase, an amphiphilic polyurethane polymer having a molecular weight between 1,000 g/mol to 20,000 g/mol, and an emulsifying agent, forming a microcapsules through a surfactant-free inverse emulsion of water in oil, wherein the polymer substantially forms a semipermeable shell around the aqueous buffered solution and said additive.
The reference claims are drawn to a microcapsule formulation comprising a plurality of microcapsules and a carrier, each of said microcapsules having a semi-permeable shell formed of at least an amphiphilic polyurethane polymer having a molecular weight between 1,000 g/mol to 20,000 g/mol, and encapsulating therein a buffered solution and an additive, wherein said buffered solution is in contact with the semi-permeable shell, wherein the microcapsules are disposed within the carrier. 
The difference is that instant claims are drawn to a method manufacturing a microcapsule by contacting the buffered solution and an oil phase, while the reference claims are drawn to a product comprising the microcapsules. In other words, both claim sets contain a microcapsule formulation comprising a buffered solution and an active additive and wherein the polymer shell is amphiphilic polyurethane polymer. The instant . 
  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,675,227. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims would have been obvious over the reference claims. 
Instant claims are drawn to a method of manufacturing a microcapsule comprising: contacting an aqueous buffered solution comprising an additive to an oil phase, an amphiphilic polyurethane polymer having a molecular weight between 1,000 g/mol to 20,000 g/mol, and an emulsifying agent, forming a microcapsules through a surfactant-free inverse emulsion of water in oil, wherein the polymer substantially forms a semipermeable shell around the aqueous buffered solution and said additive.
The reference claims are drawn to a therapeutic composition comprising a plurality of microcapsules and a carrier, said plurality of microcapsules formed as a polymer substantially disposed as a semi-permeable shell prepared by an interfacial polymerization of a reverse emulsion by combining: (a) a buffered solution comprising a therapeutic agent, (b) an oil phase, (c) said polymer, and (d) an emulsifying agent, which is soluble into the oil phase and which sterically stabilizes the buffered solution, and wherein the therapeutic agent permeates the shell of the microcapsule. The claims are also drawn to a method of forming a microcapsule composition comprising a plurality of microcapsules: said plurality of microcapsules being formed by combining a 
The differences are essentially in the arrangement of the limitations and the reference claims reciting a therapeutic agent while the instant claims reciting an additive. Both claim sets are to a microcapsule formulation comprising a buffered solution and an active additive and wherein the polymer shell is amphiphilic polyurethane polymer. While the preamble and the arrangement of claim limitations are slightly different the invention and claim scopes are very similar and the modifications would have been obvious.  Additionally, the additives and therapeutic agents are to the same agents. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 10,688,026. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims would have been obvious over the reference claims. 
Instant claims are drawn to a method of manufacturing a microcapsule comprising: contacting an aqueous buffered solution comprising an additive to an oil phase, an amphiphilic polyurethane polymer having a molecular weight between 1,000 g/mol to 20,000 g/mol, and an emulsifying agent, forming a microcapsules through a surfactant-free inverse emulsion of water in oil, wherein the polymer 
The reference claims are drawn to a microcapsule formulation comprising a plurality of microcapsules and a carrier, said microcapsules formed by contacting: an aqueous buffered solution to an oil phase, a polymer, and an emulsifying agent, said emulsifying agent which is soluble into the oil phase and which sterically stabilizes the buffered solution, wherein each of said microcapsules having a semi-permeable shell and encapsulating therein said buffered solution and an additive, wherein said buffered solution is in contact with the semi-permeable shell, and wherein the microcapsules are substantially disposed within the carrier. The claims are also drawn to a method of manufacturing a microcapsule comprising contacting an aqueous buffered solution and an oil phase. 
The differences are essentially in the arrangement of the limitations. Both claim sets are to a microcapsule formulation comprising a buffered solution and an active additive and wherein the polymer shell is amphiphilic polyurethane polymer. While the preamble and the arrangement of claim limitations are slightly different the invention and claim scopes are very similar and the modifications would have been obvious.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 9,814,657. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims would have been obvious over the reference claims. 

The reference claims are drawn to a bone cement or bioactive glass product for increasing the bone mass of a mammal, comprising a microcapsule composition comprising an amphiphilic polyurethane polymer substantially disposed as a semi-permeable shell around a buffered solution and at least one bone mass increasing therapeutic agent, wherein the therapeutic agent permeates the shell, and wherein the composition is suitable for delivery to a mammal. The claims are also drawn to a method of forming a bone cement or bioactive glass product for increasing bone mass of a mammal comprising a semi-permeable amphiphilic polyurethane polymer microcapsules, wherein said microcapsules are formed by surfactant-free inverse emulsion interfacial polymerization, wherein the microcapsules are suitable for delivery to a mammal, the method comprising (i) contacting (a) water, (b) an oil phase, (c) an amphiphilic polyurethane polymer, and (d) an emulsifying agent. 
The differences are essentially in the arrangement of the limitations. Both claim sets are to a microcapsule formulation comprising a buffered solution and an active additive and wherein the polymer shell is amphiphilic polyurethane polymer. While the preamble and the arrangement of claim limitations are slightly different the invention and claim scopes are very similar and the modifications would have been obvious.
The use of the said microcapsules is also an intended use limitations.   

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 8,889,161. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims would have been obvious over the reference claims. 
Instant claims are drawn to a method of manufacturing a microcapsule comprising: contacting an aqueous buffered solution comprising an additive to an oil phase, an amphiphilic polyurethane polymer having a molecular weight between 1,000 g/mol to 20,000 g/mol, and an emulsifying agent, forming a microcapsules through a surfactant-free inverse emulsion of water in oil, wherein the polymer substantially forms a semipermeable shell around the aqueous buffered solution and said additive.
The reference claims are drawn to a composition for topical administration, wherein the composition comprises a microcapsule composition comprising at least one polymer disposed as a semi-permeable shell around, and in direct contact with, an aqueous solution of at least one salt, the salt containing at least one salt ion, wherein the salt ion permeates through the shell, and wherein the composition is suitable for 
The differences are essentially in the arrangement of the limitations. Both claim sets are to a microcapsule formulation comprising a buffered solution and an active additive and wherein the polymer shell is amphiphilic polyurethane polymer. While the preamble and the arrangement of claim limitations are slightly different the invention and claim scopes are very similar and the modifications would have been obvious.

Claims 1-20 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Mina Haghighatian
Primary Examiner
Art Unit 1616